Citation Nr: 0433431	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than March 22, 1994, 
for the grant of service connection for post-traumatic 
degenerative disc disease with spondylosis of the lumbosacral 
spine.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which, in 
pertinent part, granted service connection for post-traumatic 
degenerative disc disease with spondylosis of the lumbosacral 
spine.  


FINDINGS OF FACT

1.  In May 1990, the RO denied the veteran's original claim 
of service connection for a back disorder; he appealed the 
adverse decision to the Board.  

2.  In a November 1991 decision, the Board affirmed the RO 
denial of the veteran's claim for service connection for a 
back disorder.  That determination became final.  

3.  The veteran's application to reopen the claim for service 
connection for a back disorder was received on March 22, 
1994.  

4.  Entitlement to service connection a back disability was 
established in a March 2000 hearing officer's decision; a 60 
percent evaluation was assigned for this disability effective 
from March 22, 1994.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 22, 1994 
for the grant of service connection for post-traumatic 
degenerative disc disease with spondylosis of the lumbosacral 
spine is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §  3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board notes that were it is the law, and not the 
underlying facts or development of the facts, that is 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Kane v. Principi, 17 Vet. App. 97, 103 (2003) 
(citing Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence, is dispositive)).  In this 
case the veteran does not dispute the pertinent facts, which 
are the date of his claim, and when entitlement arose.  
Accordingly, the VCAA is not applicable.  See Nelson v. 
Principi, 18 Vet. App. 407 (2004) (holding VCAA was 
inapplicable to an earlier effective date claim where there 
was no legal entitlement to that benefit).


Analysis

In this case, service connection for a back condition was 
initially denied in a May 1990 RO decision.  At that time, 
the RO noted that service medical records noted a history of 
lumbar spine problems prior to service.  It was noted that 
the veteran denied any knowledge of pre-service back 
problems.  The veteran appealed the adverse determination and 
in a November 1991 Board decision, the claim for service 
connection for a back disorder, to include spondylosis was 
denied on the basis that the veteran's service back 
complaints were acute and transitory and no continuing low 
back symptomatology was demonstrated by the evidence of 
record.  That decision is final.  38 C.F.R. § 20.1100(a) 
(2004).

In March 1994, the veteran again filed a claim for service 
connection for a back condition.  In May 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied final claim.  The 
veteran appealed the to the Board.  In February 1998, the 
Board found that new and material evidence had been 
submitted, reopened the claim, and remanded it for further 
development.  In a March 2000 hearing officer's decision, 
service connection for post-traumatic degenerative disc 
disease with spondylosis of the lumbosacral spine was 
granted, effective March 22, 1994, the date of the veteran's 
application to reopen the claim. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2004).  For 
disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2004).  

The effective date of a grant based on the receipt of new and 
material evidence (other than service department records) 
received after a final decision, will be the date of receipt 
of the new claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q).  Since the veteran's claim was 
allowed on the basis of new and material evidence the 
effective date could be no earlier than the date of receipt 
of the new claim.  See Lalonde v. West, 12 Vet. App. 377 
(1999) (holding that a claim made prior to a final denial 
can't serve as the basis for an earlier effective date).  In 
this case, the claim that served as the basis for the grant 
of service connection was received on March 22, 1994.  

The Board notes that in a May 1994 statement in support of 
his claim, the veteran wrote that he did not have pre-
existing back problems, and that the RO committed "clear and 
unmistakable error" (CUE) in the prior denial.  Thus, the 
veteran has contended that the effective date of his award 
should have been prior to March 1994 when he made earlier 
claims for service connection for a back disorder.  He has 
asserted that the 1990 rating decision that denied service 
connection was erroneous.  

A decision that is the product of clear and unmistakable 
error (CUE) will be set aside, and the effective date of the 
resulting award will be determined as if the erroneous 
decision had not been made.  38 C.F.R. § 3.105(a) (2004).  As 
an initial step a claimant asserting clear and unmistakable 
error must specify the error.  It is not enough to merely 
assert that there was clear and unmistakable error, to make 
broad-brush allegations of such error, or to assert that the 
evidence was improperly weighed and evaluated.  Rather, the 
claim must be raised with some degree of specificity.   Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case, the 1990 RO decision was appealed and affirmed 
by the Board in November 1991.  Therefore, the RO's decision 
was subsumed by the Board decision.  Johnston v. West, 11 
Vet. App. 240 (1998).  The veteran has made no allegation of 
error in the Board decision, and he has made no specific 
allegation of error in the earlier RO decision.  

Following the November 1991 decision, no communication 
relevant to the instant claim was received from the veteran 
until March 22, 1994, when he submitted an application to 
reopen the claim for service connection for a back disorder.  
That is the effective date awarded by the RO.  There is no 
basis for an earlier award of service connection for a back 
disability.  Accordingly, the appeal as to this issue is 
denied.  

In a statement dated in July 2004, the veteran's 
representative pointed to a VA examination conducted that 
month as providing "new and material evidence" supporting 
the claim for an earlier effective date.  New and material 
evidence is not at issue in this appeal.  The July 2004 
examination does not contain any information as to an earlier 
claim to reopen the application for service connection for a 
back disability.  It therefore, provides no basis for 
awarding an earlier effective date for service connection.

The claim for an effective date earlier than March 22, 1994, 
for the award of service connection for back disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

ORDER

Entitlement to an earlier effective date earlier than March 
22, 1994 for the grant of service connection is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



